
	

114 S2485 IS: North Korea and Iran Sanctions Act
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2485
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2016
			Mr. Thune (for himself, Mr. Rounds, Mr. Cornyn, and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To provide for the immediate reinstatement of sanctions against Iran if Iran attempts to acquire
			 nuclear weapons technology from North Korea.
	
	
 1.Short titleThis Act may be cited as the North Korea and Iran Sanctions Act. 2.Reinstatement of sanctions against Iran (a)FindingsCongress makes the following findings:
 (1)In the Preface of the Joint Comprehensive Plan of Action, agreed to at Vienna, July 14, 2015, Iran reaffirms that under no circumstances will Iran ever seek, develop or acquire any nuclear weapons..
 (2)Any attempt by Iran to design, pursue, build or otherwise seek a nuclear weapon would be— (A)an explicit and detectable violation of the Treaty on Non-Proliferation of Nuclear Weapons, agreed to at Washington, London, and Moscow, July 1, 1968; and
 (B)a violation of the Joint Comprehensive Plan of Action. (b)SanctionsIf the Director of National Intelligence certifies that the Government of the Islamic Republic of Iran has acquired, or is attempting to acquire, nuclear weapons technology from the Government of the Democratic People’s Republic of Korea (commonly known as North Korea) after the date of the enactment of this Act, the President shall immediately reinstate all sanctions against Iran that were waived or suspended by the Joint Comprehensive Plan of Action, agreed to at Vienna July 14, 2015.
			
